UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-4158



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DAVID GRANT, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-04-302)


Submitted:   February 22, 2006             Decided:   March 14, 2006


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William L. Runyon, Jr., Charleston, South Carolina, for Appellant.
John Charles Duane, Assistant United States Attorney, Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            David Grant, Jr., appeals his conviction and sentence to

168 months’ imprisonment for possession with intent to distribute

heroin, in violation of 21 U.S.C. § 841(b)(1)(c) (2000).     Grant's

attorney filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), asserting there were no meritorious grounds for appeal

but raising the issue of whether there was appealable error under

United States v. Booker, 543 U.S. 220 (2005).     Grant was notified

of his right to file a pro se supplemental brief but did not do so.

Finding no meritorious issues, we affirm.

            Grant was convicted after his guilty plea pursuant to a

plea agreement.     He did not move to withdraw his plea in the

district court, and he does not now contest the voluntariness of

his plea.     The district court fully explained the charges, the

range of penalties, and the rights Grant was giving up by pleading

guilty. Grant acknowledged that he understood the district court’s

explanation and was satisfied with his attorney.    Upon our review,

we find no plain error in the district court’s acceptance of

Grant’s guilty plea.    See United States v. Martinez, 277 F.3d 517,

524-26 (4th Cir. 2002).

            Grant did not object to the presentence report or dispute

his prior convictions, which were used to enhance both his base

offense level and his criminal history category.      In Almendarez-

Torres v. United States, 523 U.S. 224, 233-35 (1998), the Supreme


                                - 2 -
Court held that the government need not allege in its indictment

and need not prove beyond reasonable doubt that a defendant had

prior convictions for a district court to use those convictions for

purposes of enhancing a sentence.              This court has confirmed that

Almendarez-Torres was not overruled by Apprendi v. New Jersey, 530

U.S. 466 (2000), or United States v. Booker, 543 U.S. 220 (2005),

and remains the law.          United States v. Cheek, 415 F.3d 349 (4th

Cir. 2005).      We accordingly conclude that the district court did

not err when it used Grant’s prior convictions in calculating his

sentence.        Moreover,     there   is    no      nonspeculative      basis    for

concluding that the district court would have imposed a different

sentence    under   a   non-mandatory       application       of   the   sentencing

guidelines.      See United States v. White, 405 F.3d 208, 215 (4th

Cir. 2005).

            In accordance with Anders, we have reviewed the entire

record in this case and found no meritorious issues for appeal.                    We

therefore    affirm     the   district   court’s       judgment.         This    court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may   move   in    this   court     for    leave   to   withdraw      from

representation.       Counsel's motion must state that a copy thereof

was served on the client.


                                       - 3 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -